McCulloch, C. J. This is an action instituted by appellant to recover from appellee the amount of an alleged debt for the price of sale and installation of a private lighting plant. The apparatus was installed in appellee’s house and the written contract contained an undertaking on the part of the vendor to guarantee the apparatus for the period of one year, and also undertaking to remove the apparatus if it failed to come up to the guaranties. The defense offered by appellee was that the apparatus failed to do the work it was guaranteed to do and that there was a total failure of consideration. The case was here on a former appeal from a judgment in appellee’s favor and we reversed the judgment and remanded the case for new trial, the law applicable to the case being stated in the opinion. The record now before us shows that the case was tried in accordance with the statements of law made by this court on the former appeal, which statements have, of course, become the law of the case. Learned counsel re-argue the questions settled in the former opinion, but since that opinion has become the law -of the case it is too late to reconsider it on the second appeal. Eminent Household of Columbian Woodmen v. Howle, 124 Ark. 224. The evidence in the case was substantially the same as on the former trial so far as relates to the questions raised, and since the evidence is found sufficient to support the verdict, nothing remains for us but to affirm the judgment, which is accordingly done.